DETAILED ACTION
Claim(s) 1-15 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 7, 8, 13, and 15, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wentink (US 20120207087 A1).

In regards to claim 1, Wentink discloses an information processing apparatus comprising a control unit (See [Par. 114] which discloses a control unit, a processor which performs features found throughout the disclosure. In [Par. 121] an information processing apparatus, a processing system in a wireless node, which comprises said processor according to [Par. 124] the processing system may be configured as general-purpose processing system with one or more microprocessors providing the processor functionality..) that controls to determine an information amount to be used for a receipt acknowledgment response to packets to be transmitted on the basis of information relating to the packets (Wentink discloses in [Par. 0075, Par. 0086] An information processing amount, number of MPDUs per block and starting MPDU sequence, to be used for a receipt of an acknowledgement response to packets to be transmitted, block ack, on the basis of information relating to the packets, is determined via transmission of a ADDBA message.).

In regards to claim 2, Wentink discloses the information processing apparatus according to claim 1, wherein the processing information relating to the packets to be transmitted is the number of the packets to be transmitted or a length from a start sequence numeral to an end sequence numeral among sequence numerals corresponding to the packets to be transmitted (Wentink discloses in [Par. 0086] where the information relating to the packets to be transmitted is the number of packets to be transmitted, number of MPDUs per block.).

In regards to claim 4, Wentink is discloses the information processing apparatus according to claim 1, wherein the control unit controls to concatenate packets in agreement with the determined information amount among the packets to be transmitted and transmit the concatenated packets to an appliance as a transmission destination (See [Par. 86] ‘’ According to certain aspects, a transmitter may suspend grouping MPDUs until receiving confirmation a receiver has received a "grouping message" indicating a block size n. FIG. 8 illustrates example fields 802, 804 that may be included in a BA parameter that may be used to indicate a block size and a starting sequence number for beginning MPDU grouping.”).

In regards to claim 6, Wentink discloses the information processing apparatus according to claim 1, wherein the control unit notifies an appliance as a transmission destination of the packets of the determined information amount ([Par. 86] An appliance as a transmission destination, a receiver is notified of the determined information amount, number of MPDUs per block and starting MPDU sequence number.  See where, “The negotiation of the number of MPDUs per block and a starting MPDU sequence number may be carried via extra messaging in the ADDBA (Add Block Acknowledgement) protocol. According to certain aspects, a transmitter may suspend grouping MPDUs until receiving confirmation a receiver has received a "grouping message" indicating a block size n.” ). 

In regards to claim 7, Wentink discloses the information processing apparatus according to claim 6, wherein the control unit includes the determined information amount into a predetermined frame to transmit to the appliance (Also in [Par. 86] the determined information amount is included in a predetermined frame, ADDBA protocol message). 

In regards to claim 8, Wentink discloses the information processing apparatus according to claim 6, wherein the control unit includes the determined information amount into one of an ADDBA Request, a data frame, a Block ACK Request, and at least one of a plurality of frames in a concatenated frame in which the plurality of frames are concatenated, to transmit to the appliance (See [Par. 76] which includes Block Ack request, BA request message, and ADDBA request messaging, capability of the single bit acknowledgement for blocks of MPDUs signaled…and subsequently confirmed by a receiver disclosed in [Par. 86]).

In regards to claim 13, Wentink an information processing apparatus comprising a control unit that controls (See [Par. 114] which discloses a control unit, a processor which performs features found throughout the disclosure. In [Par. 121] an information processing apparatus, a processing system in a wireless node, which comprises said processor according to [Par. 124] the processing system may be configured as general-purpose processing system with one or more microprocessors providing the processor functionality.) to determine an information amount to be used for a receipt acknowledgment response to packets transmitted from an appliance as a transmission source of the packets on the basis of an information amount to be used for the receipt acknowledgment response to the packets notified from the appliance (Wentink discloses in [Par. 0086] An information processing amount, number of MPDUs per block and starting MPDU sequence, to be used for a receipt of an acknowledgement response to packets to be transmitted, block ack, from an appliance as a transmission source on the basis of information relating to the packets, is determined via transmission of a ADDBA message.).

In regards to claim 15, WENTINK teaches a communication system comprising: 
a first information processing apparatus that determines an information amount to be used for a receipt acknowledgment response to packets to be transmitted to a second information processing apparatus on the basis of information relating to the packets and notifies the second information processing apparatus of the determined information amount (Wentink discloses in [Par. 0075, Par. 0086] An information processing amount, number of MPDUs per block and starting MPDU sequence, to be used for a receipt of an acknowledgement response to packets to be transmitted, block ack, on the basis of information relating to the packets, is determined via transmission of a ADDBA message.). [Par. 86] An appliance as a transmission destination, a receiver is notified of the determined information amount, number of MPDus per block and starting MPDU sequence number.  See where, “The negotiation of the number of MPDUs per block and a starting MPDU sequence number may be carried via extra messaging in the ADDBA (Add Block Acknowledgement) protocol. According to certain aspects, a transmitter may suspend grouping MPDUs until receiving confirmation a receiver has received a "grouping message" indicating a block size n.” ).; and 
the second information processing apparatus that returns the receipt acknowledgment response to the packets transmitted from the first information processing apparatus to the first information processing apparatus on the basis of the information amount notified from the first information processing apparatus (Wentink discloses in [Par. 0086] An information processing amount, number of MPDUs per block and starting MPDU sequence, to be used for a receipt of an acknowledgement response to packets to be transmitted, block ack, from an appliance as a transmission source on the basis of information relating to the packets, is determined via transmission of a ADDBA message.).

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wentink in view of Nishibayashi (US 20060034174 A1).

In regards to claim 3, Wentink is silent on the information processing apparatus according to claim 1, wherein the packets to be transmitted are packets that have not been successfully transmitted as an appliance as a transmission destination of the packets.
Despite these differences similar features have been seen in prior art involving the sending of confirmation messages (i.e. Block ACKs). Nishibayashi (US 20060034174 A1) discloses a feature in [Par. 50] where information to be transmitted is information (i.e. MSDU having the sequence number 2) that have not been successfully transmitted.
 Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the confirmation message feature of Wentink, by including a feature where information to be transmitted (i.e. MDPUs of Wentink) is information (i.e. MPDUs that have not been successfully transmitted) as an appliance as a transmission destination of the packets, as similarly seen in Nishibayashi in order to provide a benefit of more reliable communication provided by retransmission of unsuccessfully transmitted information.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wentink in view of Jang (US 20060034277 A1)

In regards to claim 5, Wentink is silent on the information processing apparatus according to claim 1, wherein the control unit controls to concatenate the packets to be transmitted and transmit the concatenated packets to an appliance as a transmission destination, while determining a size of a bitmap of a block ACK to be returned to the information processing apparatus by the appliance as the information amount.
Despite these differences similar features have been seen in other prior art involving providing confirmation information. Jang (US 20060034277 A1) [Par. 100, Fig. 8 – Fig. 9, Fig. 12A – Fig. 12C] discloses a feature that controls to concatenate information to be transmitted and transmit the concatenated information, the aggregated MSDU (see aggregated MSDU transmitted in [Fig. 12A]) to an appliance as a transmission destination, while determining a size of a bitmap, bitmap size, of a block ACK, via a BAR (See [Fig. 8 – Fig. 9] where in [Fig. 9, Par. 100] bitmap size is calculated according to values m and n acquired in the BAR), to be returned to the information processing apparatus by the appliance as the information amount (Also see where it recites, “Although not shown in FIG. 8, m SN level packets may be transmitted before or after the transmission of the corresponding BAR frame. Of course, it is possible to simultaneously transmit the SN level packets with the BAR frame”).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify, the confirmation messaging feature of Wentink to incorporate a feature that controls to concatenate the packets to packets to be transmitted and transmit the concatenated packets to an appliance as a transmission destination, while determining size of a bitmap of a block ACK to be returned to the information processing apparatus by the appliance as the information amount , through use of a Block Ack Request (BAR) that identifies a bitmap size, as similarly seen in Jang in order to provide a benefit of configuring a Block Ack.

Claim(s) 9-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wentink in view of Othman (US 20150295680 A1)

In regards to claim 9, Wentink is silent on the information processing apparatus according to claim 6, wherein, in a case where an information amount different from the information amount is notified from the appliance after notifying the information amount, the control unit newly determines the different information amount as the information amount to be used for the receipt acknowledgment response.
Despite these differences similar features have been seen in other prior art featuring the use of confirmation messages.  Othman for example discloses in [Par. 25 – Par. 26] a feature where in a case where an information amount different from the information amount is notified after notifying the original information amount, aggregation size, a different information amount is newly determined as the information amount to be used for an receipt acknowledgement response, a Compressed Block Acknowledgement (CBA).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify confirmation message feature of Wentink by incorporating a feature wherein, in a case where an information amount different from the information amount is notified from the appliance after notifying the information amount, the control unit newly determines the different information amount as the information amount to be used for the receipt acknowledgment response, as similarly seen in Othman, in order to provide a benefit of fulfilling need to adapt an information amount (aggregation size) according to a current state of a communication channel ([Othman, Par. 7]).

In regards claim 10, Wentink discloses the information processing apparatus according to claim 1, wherein the control unit controls to notify the appliance as a transmission destination of the determined information amount  ([Par. 86] An appliance as a transmission destination, a receiver is notified of the determined information amount, number of MPDus per block and starting MPDU sequence number.  See where, “The negotiation of the number of MPDUs per block and a starting MPDU sequence number may be carried via extra messaging in the ADDBA (Add Block Acknowledgement) protocol. According to certain aspects, a transmitter may suspend grouping MPDUs until receiving confirmation a receiver has received a "grouping message" indicating a block size n.” ).
Wentink differs from claim 10, in that Wentink is silent on wherein the control unit controls to determine the information amount for the packets each time the packets are transmitted to an appliance as the transmission destination and notify the appliance of the determined information amount.
Despite these differences similar features have been seen in other prior art featuring the use of confirmation messages.  Othman for example discloses in [Par. 25 – Par. 26] a feature where in a case where an information amount different from the information amount is notified after notifying the original information amount, aggregation size, a different information amount is newly determined as the information amount to be used for an receipt acknowledgement response, receiving a Compressed Block Acknowledgement (CBA), in order to provide a benefit of fulfilling need to adapt an information amount (aggregation size) according to a current state of a communication channel ([Othman, Par. 7]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify confirmation message feature of Wentink by incorporating a feature wherein the control unit controls to determine the information amount for the packets each time the packets are transmitted to an appliance as a transmission destination and notify the appliance of the determined information amount, as similarly seen in Othman, in order to provide a benefit of fulfilling need to adapt an information amount (aggregation size) according to a current state of a communication channel ([Othman, Par. 7]).

In regards to claim 11, Wentink is silent on the information processing apparatus according to claim 1, wherein the control unit determines the information amount to be used when an appliance as a transmission destination of the packets returns the receipt acknowledgment response. Despite these differences similar features have been seen in other prior art featuring the use of confirmation messages.  Othman for example discloses in [Par. 25 – Par. 26] a feature where in a case where a different information amount is newly determined as the information when a receipt acknowledgement response is return based upon receiving a Compressed Block Acknowledgement (CBA).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify confirmation message feature of Wentink by incorporating a feature wherein the control unit determines the information amount to be used when an appliance as a transmission destination of the packets returns the receipt acknowledgment response, as similarly seen in Othman, in order to provide a benefit of fulfilling need to adapt an information amount (aggregation size) according to a current state of a communication channel ([Othman, Par. 7]).

In regards to claim 14, Wentink discloses the information processing apparatus according to claim 13, wherein a determined information amount is notified to an appliance (Wetink discloses in [Par. 0075, Par. 0086] An information processing amount, number of MPDUs per block and starting MPDU sequence, to be used for a receipt of an acknowledgement response to packets to be transmitted, block ack, on the basis of information relating to the packets, is determined and notified via transmission of a ADDBA message). 
Wentink differs from the processing apparatus of claim 14, in that Wentink is silent on the information processing apparatus according to claim 13, wherein, in a case where the information amount notified from the appliance exceeds performance of the information processing apparatus related to wireless communication, the control unit determines an information amount different from the information amoun0t notified from the appliance within a range of the performance and notifies the appliance of the determined information amount. Despite these differences similar features have been seen in other prior art involving confirmation messages. Othman (US 20150295680 A1) for example discloses in [Par. 26] a feature where in a case the information amount notified from an appliance exceeds performance of the information processing apparatus related to wireless communication (If quality of wireless network is getting better), a control is performed to determine an information amount different from a previous information amount within a range of the performance.
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the confirmation message feature of Wentink by incorporating a feature wherein notifying the determined information amount further comprises wherein, in a case where the information amount notified from the appliance exceeds performance of the information processing apparatus related to wireless communication, the control unit determines an information amount different from the information amount notified from the appliance within a range of the performance and notifies the appliance of the determined information amount, as similarly seen in Othman, in order to provide a benefit of fulfilling need to adapt an information amount (aggregation size) according to a current state of a communication channel ([Othman, Par. 7]).

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wentink in view of Othman (US 20150295680 A1) in view of Nishibayashi (US 20060034174 A1).

In regards to claim 12, Wentink is silent on the information processing apparatus according to claim 11, wherein, in a case where the receipt acknowledgment response that is compressed is received from the appliance, the control unit acquires contents of the compressed receipt acknowledgment response that has been received on the basis of the determined information amount (Wentink discloses a feature for compressing the receipt acknowledgement response, block ACK,  by allowing single bits in a BA bitmap to acknowledge the receipt of multiple MPDUs, in a case where the receipt acknowledge response, Block ACK (BA), to received packets, MPDUs, is to be transmitted [Par. 64].).
Despite these differences similar features have been seen in other prior art involving the use of confirmation messages. Nishibayashi (US 20060034174 A1) discloses in [Par. 60] where when a compressed ack is transmitted, contents of the compressed ack are acquired based on the determined information amount (i.e. block ack bitmap which indicates a number of MPDUs transmitted).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the confirmation message feature of Wentink by providing 
the information processing apparatus according to claim 11, wherein, in a case where the receipt acknowledgment response that is compressed is received from the appliance, the control unit acquires contents of the compressed receipt acknowledgment response that has been received on the basis of the determined information amount, as similarly seen in Nishibayashi, in order to provide a benefit of decoding (acquiring the contents) a block ACK.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476